Citation Nr: 1605818	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, manifested by memory loss and hand shaking, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1999 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).  Historically, the Veteran filed a claim for memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands in June 2007, which were subsequently denied in the January 2008 rating decision.  The Veteran filed a notice of disagreement (NOD) in.  The RO provided a statement of the case (SOC) in August 2008.  The Veteran perfected his appeal with regard to the issues of memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands in September 2008.  

In February 2008, the Veteran also filed a claim for service connection for PTSD.  This claim was denied in a July 2008 rating decision by the RO.  The Veteran requested reconsideration of this claim in March 2009.  The claim was reconsidered and denied in a December 2009 rating decision.  While the Veteran did not initially perfect an appeal with regard to this issue, it was clear from the evidence of record that the Veteran's complaints of memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands were considered part of the overall acquired psychiatric disorder upon which his later claim for PTSD was based.  As such, in its July 2012 Remand, the Board found that these issues were for the same disability and consolidated the claim.  Although it previously characterized the issue as a reopened claim, thus requiring a showing of new and material evidence, the Board currently finds that the Veteran's prosecution of his initial July 2008 claim has been continuous, as the later claims for PTSD were merely requests for reconsideration of a claim which was already perfected under appeal.  There is no indication in the record that a decision was ever finalized with regard to the Veteran's overarching claim for service connection for an acquired psychiatric disorder and, as such, the requirements for a showing of new and material evidence for a reopened claim do not apply.  Therefore, the caption on the title page has been amended to reflect this finding.

In March 2009 a Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to service connection for breathing problems and a lung condition, to include asthma, was previously before it in July 2012, at which time it was remanded for additional development.  During that time, the RO granted service connection for asthma, effective July 2007, the date of claim.  Therefore, the Board finds that this claim has been resolved in full and, as jurisdiction over this claim is no longer warranted, it shall not be further discussed.

The Board also notes that the issue of entitlement to service connection for sleep apnea was previously raised by the Board and remanded for the issuance of an SOC in July 2012.  To the extent that the Veteran perfected the appeal with regard to this issue and it was readjudicated with a continued denial, the claim was to be returned to the jurisdiction of the Board.  The record reflects that a SOC was provided for this issue in March 2014.  However, it does not appear that the Veteran ever perfected this claim within the permissible time period.  Therefore, this issue is not currently before the Board and shall not be further discussed.

The Veteran's claims file is a "paperless" claims file. All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran is claiming entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, manifested by memory loss and shaky hands.  Although service treatment records do not reflect complaints or diagnoses of psychiatric disorders in military service, the Veteran has submitted stressor statements regarding stressful trauma during his service, including conceded hostile military or terroristic activity exposure serving in United Arab Emirates and Qatar.  

A review of the Veteran's post-service outpatient treatment records reflect that he has been treated on multiple occasions for psychiatric complaints.  In February 2008, the Veteran was seen for complaints of anxiety and anger issues and given a preliminary assessment of PTSD.  In May 2008, the Veteran was seen for symptoms of anxiety and depression and diagnosed with an anxiety disorder with alcohol abuse.  In October 2008, the Veteran was seen for complaints of depression, anger, and recurrent nightmares and given an impression of dysthymia.  

A Social Security Administration (SSA) evaluation in October 2011 found that the Veteran had an organic mental disorder and an anxiety disorder.   A memory disorder was also noted as resolved.  PTSD was also noted as resolved.

The Veteran was provided with a VA neurological examination in April 2013.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the VA examiner found that the Veteran did not have any currently diagnosed neurological disorders that would explain his symptoms of anxiety, memory loss, and hand shaking.

The Veteran was provided with a VA psychiatric examination in January 2014.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the VA examiner found that the Veteran did not have any currently diagnosed psychiatric disorders, to include PTSD.  Although the VA examiner did note the Veteran's prior diagnoses of dysthymia and PTSD at the VA medical center, there was no discussion of whether these diagnoses were actually valid or representative of any acquired psychiatric disorders.  Additionally, the VA examiner did not appear to consider or discuss the findings of the October 2011 SSA mental evaluation, despite the fact that the examiner indicated reviewing the claims file and such records were available in that file.  It also does not appear that the examiner took the Veteran's stressor accounts into consideration, nor did she consider or discuss the fact that the Veteran served in an area that may have resulted in exposure to hostile military or terroristic activity.  Rather, she merely stated that the Veteran did not provide accounts of such stressors.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007).

Here, it does not appear that the VA examiner appropriately considered and discussed the relevant medical evidence of record in rendering her findings.  Although she indicated that the Veteran did not have any current psychiatric findings, there was no discussion of whether the Veteran's previous psychiatric diagnoses, to include the findings of the 2011 SSA evaluation, were valid or indicative of any other psychiatric pathology.  As such, upon remand, the VA examiner must discuss the Veteran's prior diagnoses and include a discussion for why they do or do not represent an actual diagnosed psychiatric disability.  For every identified psychiatric pathology, the VA examiner must further discuss any potential etiological relationship to military service.

In this regard, should the VA examiner find that the Veteran does have symptoms consistent with PTSD, the Board notes that VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

Because the Veteran has served in areas which may have exposed him to such trauma during military service, consideration of the aforementioned provisions must be provided.  Upon remand, the VA examiner should fully take account of the Veteran's previously submitted stressor statements as well as the conditions of his service in rendering any opinion regarding etiology.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric condition. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the diagnosis and etiology of the Veteran's claimed acquired psychiatric disorder, to include complaints of memory loss, hand shaking, and PTSD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should identify and discuss all diagnosed psychiatric disabilities, to include the prior diagnoses shown in the medical evidence of record.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had or has an acquired psychiatric disability that was caused by, or is the result of, the Veteran's military service, to include established relationship to any alleged stressors.

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's account of his allegations of exposure to traumatic stress while serving in United Arab Emirates and Qatar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




